The statute provides (Chapter 16975, Acts 1935) that in order "to obtain a divorce" the complainant must have resided ninety days in the State of Florida before filing the bill of complaint. Compare: Section 4981 C.G.L., 3189 R.G.S.
Under the language of the statute, the limitation as to residence is upon the right to "obtain a divorce" after proper bill has been filed and the case carried to final hearing. It is not upon the jurisdiction of the court to proceed with the cause in order to hear and determine the issues in the case. Expressed another way, proof of the ninety days residence requirement is jurisdictional only as to the relief of divorce when sought to be decreed at final hearing, and is not jurisdictional in the sense that it is a condition precedent to proceeding with the suit in the first instance.
The court obtains jurisdiction of the suit itself not by preliminary proof of the residence requirement, but by the mereallegation in the pleadings of the residence requirement. *Page 759 
In other words, when the jurisdictional fact of residence isalleged in the bill, the court then has full and complete jurisdiction to proceed with the cause, to settle the pleadings and to cause a trial to be had of the issues made, including the issue of residence requirement as alleged. The statute does not say that the residence requirement must be proved as a condition precedent to proceeding with a suit for divorce but as a condition to obtaining a divorce. Proof of residence is therefore not a condition precedent to proceeding with a divorce suit to final hearing, but only a limitation upon the right to enter a decree of divorce.
It seems to me that the Circuit Court adopted the proper procedure required by law to be observed in dealing with the situation presented, therefore I think the order appealed from is not erroneous.